DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Terminal Disclaimer
The patent granted on this application is subject to one terminal disclaimer. The terminal disclaimer filed on 2/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent no. US 10,728,614, has been reviewed and has been accepted. The acceptance of the terminal disclaimer has already been recorded on 2/17/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Porte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 6/09/2022 has been entered.

Information Disclosure Statement submitted 6/09/2022 has been considered.

Allowed Claims
Claims 1, 8, and 21 are allowed. Therefore, dependent claims 2-7, 9-14, 22-26 are allowed, as they are dependent upon an allowed claim. Claims 1, 8, and 21, contain allowable subject matter. Therefore, dependent claims 2-7, 9-14, 22-26 contain allowable subject matter, as they depend from one of claims 1, 8, and 21, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular an apparatus comprising: memory; and processor circuitry to execute computer readable instructions to: determine weight adjustments based on a ratio of (A) a first dot product of (i) attribute data and (ii) a difference between first aggregate panelist data and second seed panelist data, and (B) a second dot product of the attribute data and the attribute data, the first aggregate panelist data based on the
attribute data, the attribute data corresponding to a seed panel; determine weight estimates based on the weight adjustments, the weight estimates to replicate respective seed panelists in the seed panel; and replicate respective ones of the seed panelists based on the weight estimates to generate a synthetic audience representative of return path data reported by a plurality of media devices. Applying the dot product algorithms using attribute and panelist data to generate panelist weight adjustment, and then using the output of the dot product algorithms to then generate panelist weight estimates is novel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1, 7, and 11, and the dependent claims 2-6, 8-10 and 12-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADIL OCAK/Examiner, Art Unit 2426 



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426